DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-31 are allowed. 
	The present invention is directed to replaceable print material supply cartridge that is removably couplable to a host printer is disclosed. The example replaceable print material supply cartridge includes an ink reservoir and a logic circuitry package. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a replaceable print material supply cartridge removably couplable to a host printer provided with an I2C serial bus, the replaceable print material supply cartridge including a print material reservoir and a logic circuitry package, the logic circuitry package comprising: 
logic circuitry; 
an I2C address; and 
an I2C serial data bus interface to interface with a serial data bus of the host printer, the interface including a data and clock interface to communicate I2C data signals and receive I2C clock signals, respectively, as transmitted by the I2C serial bus, and 
wherein, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command including the I2C address and a time period, the logic circuitry is to: 
facilitate verification by the host device of a position of the cartridge along the I2C serial bus by causing generation of a low voltage condition on the serial data bus for a duration based on the time period included in the first command, 
not responding to further commands during the low voltage condition, and 
after the duration, causing a return to a default voltage condition on the serial data bus, independent of one or more of an I2C data signal or an I2C clock signal.

Regarding claim 20, a replaceable print material supply cartridge removably couplable to a host printer, the cartridge including an ink reservoir and a logic circuitry package, the logic circuitry package comprising: 
logic circuitry; and 
a serial data bus interface to interface with a serial data bus of the host printer to transmit data and clock signals, and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 6 of 14 Attorney Docket No. 86035187U.S. Serial No. 17/364,027 Response to Office Action Dated July 26, 2022 
wherein, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command including a time period, the logic circuitry is to: 
cause generation of a low voltage condition on the serial data bus for a duration based on the time period, and, 
after the duration, cause a return to a default voltage condition on the serial data bus, 
the logic circuitry including a plurality of delay circuits to generate the low voltage condition on the serial data bus, 
different delay circuits of the plurality of delay circuits associated with different durations, 
wherein the logic circuitry is to select one of the plurality of delay circuits based on the time period, to facilitate the host printer to verify a position of the cartridge along the serial bus.

Regarding claim 24, a replaceable print material supply cartridge removably couplable to a host printer, the cartridge including an ink reservoir and a logic circuitry package, the logic circuitry package comprising: 
logic circuitry; and 
a serial data bus interface, 
wherein the serial data bus interface is to interface with a serial data bus of the host printer, and 
wherein, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command to indicate a time period, the logic circuitry is to: 
cause generation of a low voltage condition on the serial data bus for a duration, and, 
after the duration, cause a return to a default voltage condition on the serial data bus, 
the logic circuitry including a settable delay circuit to: 
generate the low voltage condition on the serial data bus for a variable duration, and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 8 of 14 Attorney Docket No. 86035187U.S. Serial No. 17/364,027 Response to Office Action Dated July 26, 2022 
set the duration based on the time period, to facilitate the host printer to verify a position of the cartridge along the serial bus.

Regarding claim 27, a replaceable print material supply cartridge removably couplable to a host printer, the cartridge including an ink reservoir and a logic circuitry package, the logic circuitry package comprising: 
logic circuitry; and 
a serial data bus interface, 
wherein the serial data bus interface is to interface with a serial data line of a serial bus of the host printer, 
wherein, in response to a first command sent to the logic circuitry package via the serial data line of the serial bus connected to the serial data bus interface, the logic circuitry is to: 
cause generation of a low voltage condition on the serial data line of the serial bus, and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 9 of 14 Attorney Docket No. 86035187U.S. Serial No. 17/364,027 Response to Office Action Dated July 26, 2022 
monitor a duration of a time period related to the serial data line, the logic circuitry to monitor the duration of the time period without reference to a clock signal of a serial clock line of the serial data bus, thereby facilitating the host printer to, when coupled and during the low voltage condition, verify a position of the cartridge along the serial bus independent of data communications over the serial data line.  

Regarding claim 28, a replaceable print material supply cartridge removably couplable to a host printer, the cartridge including an ink reservoir and a logic circuitry package, the logic circuitry package comprising: 
 	logic circuitry; and 
 	a serial data bus interface, 
 	wherein the serial data bus interface is to interface with a serial data bus of the host printer, the serial bus to transmit data and clock signals, 
 	wherein, the logic circuitry is configured to pull a voltage low based on a variable time period as provided by the host printer to facilitate the host printer to determine a position of the cartridge along the serial bus independent of a clock signal over the serial bus, by: 
  	in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command including a first address associated with the cartridge and a first time period: 
 	causing generation of a low voltage condition on the serial data bus for a first duration based on the time period, and 
 	after the first duration, causing a return to a default voltage condition on the serial data bus; and, HANLEY, FLIGHT & ZIMMERMAN, LLCPage 10 of 14 Attorney Docket No. 86035187U.S. Serial No. 17/364,027 Response to Office Action Dated July 26, 2022 
 	in response to a second command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the second command including the first address and a second time period different than the first time period:
 	causing generation of the low voltage condition on the serial data bus for a second duration based on the second time period, the second duration different than the first duration, and 
 	after the second duration, causing a return to the default voltage on the serial data bus.

Regarding claim 30, a replaceable print material supply cartridge removably couplable to a host printer, the cartridge including an ink reservoir and a logic circuitry package, the logic circuitry package comprising: 
 	logic circuitry configured to transmit data communications over a data interface using a clock frequency over a clock interface; 
 	a serial data bus interface including the data interface and the clock interface; and 
 	a timer to operate at a frequency that is higher than the clock frequency, 
 	wherein the serial data bus interface is to interface with a serial data bus of the host printer, and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 11 of 14 Attorney Docket No. 86035187U.S. Serial No. 17/364,027 Response to Office Action Dated July 26, 2022 
 	wherein, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command to indicate a time period, the logic circuitry is to: 
 	cause generation of a low voltage condition on the serial data bus for a duration based on the time period, 
monitor the duration of the time period using the timer, 
cause removal of the low voltage condition on the serial data bus at the end of the time period, and 
cause a return to a default voltage condition on the serial data bus.  

Regarding claim 31, a replaceable print material supply cartridge removably couplable to a host printer, the cartridge including a print material reservoir and a logic circuitry package, the logic circuitry package comprising: 
 	logic circuitry; and a serial data bus interface,
  	wherein the serial data bus interface is to interface with an 12C serial data bus of the host printer, and 
 	wherein, in response to a first command sent to the logic circuitry package via the serial data bus connected to the serial data bus interface, the first command to indicate a time period, the logic circuitry is to: 
 	cause generation of a low voltage condition on the serial data bus for a duration based on the time period, the logic circuitry to generate the low voltage condition without reference to a clock signal of the serial data bus, and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 12 of 14 Attorney Docket No. 86035187U.S. Serial No. 17/364,027 Response to Office Action Dated July 26, 2022 
 	after the duration, cause a return to a default voltage condition on the serial data bus, thereby facilitating the host printer to, when coupled and during the low voltage condition, verify a position of the cartridge along the serial bus independent of one or more of 12C data or clock communications over the serial data line.

The closest prior art, Ward et al. (US 9,561,662 B2) in view of Seki H (JP 2018-116423 A) fails to anticipated or render obvious at least underlined limitations.
Regarding claims 1, 20, 24, 27, 30, 31, Ward et al. (US 9,561,662 B2) discloses a print supply cartridge comprises a microcontroller to receive a timing challenge and enable authentication of the cartridge by providing a challenge response. The challenge response is provided in a challenge response time that falls within an expected time window.
Seki H (JP 2018-116423 A) discloses to provide a technology of decreasing a delay in control on a load on the basis of control data transmitted by a serial communication without a speed-up of the serial communication in an image processing device that performs a distribution control on loads.
However, Ward et al. (US 9,561,662 B2) in view of Seki H (JP 2018-116423 A) do not specifically disclose at least underlined limitations of claims 1, 20, 24, 27, 30, 31. Therefore claims 1, 20, 24, 27, 30, 31 are allowed (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 20, 24, 27, 30, 31.
 	Regarding claims 2-19, 21-23, 25-26, 29, the instant claims are dependent on allowable claims and thus allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672